Citation Nr: 0208638	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  99-06 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for a dental disorder.  


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1942 to 
November 1945. 

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDING OF FACT

VA regulation bars compensation for Vincent's Stomatitis and 
periodontal disease.


CONCLUSION OF LAW

A compensable rating for Vincent's Stomatitis and periodontal 
disease is not warranted.  38 C.F.R. §§ 3.382, 4.149 (1998); 
38 C.F.R. §§  3.381, 4.150 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West Supp. 2001).  To implement 
the provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156 which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
In this case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA 
38 U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the December 1998 rating decision; April 1999 
statement of the case; January 2002 supplemental statement of 
the case; March 2002 rating decision; and May 2002 
supplemental statement of the case, of the reasons and bases 
for the denial of his claim.  The Board concludes that the 
discussions in the rating decisions, statement of the case, 
and supplemental statements of the case, informed the veteran 
of the information and evidence needed to substantiate his 
claim and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, all pertinent VA and private medical records have been 
obtained and the veteran was afforded a VA examination in 
October 2000.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim.  In this case, the 
Board finds that VA has done everything reasonably possible 
to assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

As noted, in this case, VA's duties have been fulfilled.  The 
RO specifically considered the veteran's claim under VCAA.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran has not 
been prejudiced by the Board's consideration of the merits of 
his claim, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  For the reasons previously set forth, the 
Board believes that the veteran has been given ample 
opportunity to provide evidence and argument in support of 
his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 

Historically, in a March 1949 rating decision, service 
connection for Vincent's Stomatitis was granted, for 
treatment purposes. 

Currently, the medical evidence to include an October 2000 VA 
evaluation, shows that the veteran no longer has Vincent's 
Stomatitis, but he does have Type I periodontal disease.  

The Board notes that it appears that the veteran's 
contentions are twofold: that his Vincent's Stomatitis should 
be awarded a compensable rating.  Otherwise, he should be 
granted a compensable rating for periodontal disease which is 
part of his Vincent's Stomatitis.

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  Further, 
although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Board notes that, during the pendency of this appeal, VA 
regulations regarding dental disorders were revised, 
effective June 8, 1999.  See 64 Fed. Reg. 30,392 (June 8, 
1999).  Regulations in effect when this claim was filed 
provided that treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's Stomatitis were not disabling 
conditions, and could be considered service-connected solely 
for the purpose of determining entitlement to dental 
examinations or outpatient treatment pursuant to 38 C.F.R. 
§ 17.120 (now 38 C.F.R. § 17.161).  See 38 C.F.R. 4.149 
(1998).  Regulations in effect when this claim was filed also 
provided that neither pyorrhea nor gingivitis could be 
considered a disease entity and, therefore, were not ratable.  
38 C.F.R. § 3.382(c) (1998).

As revised in June 1999, the reference in 38 C.F.R. § 4.149 
regarding the dental disabilities for which service 
connection was precluded was eliminated, but nearly identical 
language was entered in 38 C.F.R. § 3.381(a).  Treatable 
carious teeth continued to be identified as being disability 
which may be service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  In 
addition, all of 38 C.F.R. § 3.382, which allowed for the 
establishment of service connection for Vincent's disease 
and/or pyorrhea under specific circumstances, but, as noted 
above, stated that periodontal disease was not a ratable 
disease entity, was eliminated.  Dental disabilities which 
may be awarded compensable disability ratings are now set 
forth under 38 C.F.R. § 4.150 (2001).  These disabilities 
include chronic osteomyelitis or osteoradionecrosis of the 
maxilla or mandible, loss of the mandible, nonunion or 
malunion of the mandible, limited temporomandibular motion, 
loss of the ramus, loss of loss of the condyloid or coronoid 
processes, loss of the hard palate, loss of teeth due to the 
loss of substance of the body of the maxilla or mandible and 
where the lost masticatory surface cannot be restored by 
suitable prosthesis, when the bone loss is a result of trauma 
or disease, but not the result of periodontal disease.  38 
C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2001).

Notwithstanding the changes enacted by the June 1999 
amendments, application of either the old or revised version 
of the regulations to the facts in this case produces the 
same result because service connection for dental 
disabilities, see 62 Fed. Reg. 8201, 8203 (1997) (under the 
new regulation, "periodontal disease" was to be substituted 
for the terms "gingivitis," "Vincent's disease," and 
"pyorrhea"), may be granted only for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. 3.381 (2001).  
Hence, the Board need not determine which version of the 
regulations is more favorable to the facts in this case.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  That is, 
neither the law nor the regulations allow VA or the Board to 
grant compensation for Vincent's Stomatitis or periodontal 
disease.

Applying the above criteria to the facts in this case, the 
Board finds that there is no basis for compensation to be 
awarded for Vincent's Stomatitis or periodontal disease since 
both the old and new regulations clearly provide that 
Vincent's Stomatitis and periodontal disease are not 
disabling conditions and may be considered service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  

In reaching the determination, the Board is aware that the 
veteran may be seeking treatment.  In regard to the Vincent's 
Stomatitis, an examiner has determined that he no longer has 
the condition and that no further treatment is needed.

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's dental disorder causes or in the past 
caused marked interference with his employment, or that such 
has in the past or now requires frequent periods of 
hospitalization rendering impractical the use of the regular 
schedular standards.  Id.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

A compensable rating for a dental disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

